 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 355 
In the House of Representatives, U. S.,

July 19, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2560) to cut, cap, and balance the Federal budget. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2560) to cut, cap, and balance the Federal budget. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) four hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
